NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-NOV-2021
                                            08:27 AM
                                            Dkt. 53 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

  LINDA KAM LING LAM, Trustee of the Eric Po Min Lam Revocable
       Living Trust, by her Managing Agent, Ericson Lam,
                      Plaintiff-Appellee, v.
                DAVID JENKINS and CHARLOTTE BOYD,
                       Defendants-Appellants


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                     (CASE NO. 1RC19-1-5040)


                      ORDER DISMISSING APPEAL
     (By:   Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

            Upon review of the record, it appears that:

            (1) On October 7, 2021, the court issued an order to
show cause to self-represented Defendants-Appellants David

Jenkins (Jenkins) and Charlotte Boyd (collectively, Appellants)

to demonstrate, within ten days from the order, why the appeal

should not be dismissed for failure to participate in the appeal.

The court cautioned Appellants that failure to timely respond to

the order or to show good cause may result in sanctions,

including, without limitation, the appeal being dismissed; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

      (2) Appellants did not respond to the October 7, 2021 order

to show cause, and took no further action in this appeal.1

            Therefore, IT IS HEREBY ORDERED that the appeal is

dismissed.

            IT IS FURTHER ORDERED that the court will take no

further action on the June 9, 2021 order to show cause, and all

pending motions are dismissed.

            DATED:   Honolulu, Hawai#i, November 10, 2021.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge
                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
         The court takes judicial notice of bankruptcy court documents filed
here by Jenkins on January 30, 2020, as well as documents filed in the United
States Bankruptcy Court, District of Hawaii, in which the bankruptcy court
entered an order dismissing Jenkins' Chapter 7 bankruptcy case, No. 19-01233,
on October 25, 2019. See Hawaii Rules of Evidence Rule 201. It thus appears
that the bankruptcy stay has been terminated. See 11 U.S.C. § 362(a)(1)
(2010); Hawai#i Rules of Appellate Procedure Rules 2 & 54(c).

                                      2